Oliver, Chief Judge:
The protests, enumerated in schedule “A,” hereto attached and made a part hereof, were the subject of our decision in General Systems Service, Inc. v. United States, 42 Cust. Ct. 215, C.D. 2089. The merchandise in question consists of rolled strips of cellophane coated with an adhesive. Although the collector *47applied three different tariff classifications, Government counsel, at the time of the original hearing, abandoned the collector’s direct assessments on the merchandise, either as finished articles in chief value of acrylic resin, or as manufactures of compounds of cellulose, not acetate, and claimed that all of the merchandise in question is properly classifiable, by similitude, under paragraph 81 (b) (2) of the Tariff Act of 1930, as modified by T.D. 52739, and paragraph 1559 of the Tariff Act of 1930, as originally enacted or as amended by T.D. 53599, with a duty assessment at the rate of 25 per centum ad valorem. In our decision, C.D. 2089, supra, we sustained plaintiff’s claim for classification of the merchandise as nonenumerated manufactured articles under paragraph 1558 of the Tariff Act of 1930, as modified by T.D. 52739, supplemented by T.D. 52827, carrying a dutiable rate of 10 per centum ad valorem.
The case is before us at this time pursuant to defendant’s motion for rehearing, which was granted as to the merchandise that was “classified by similitude” (ORDER reported as General Systems Service, Inc. v. United States, 43 Cust. Ct. 326, Abstract 63311).
In the resubmission of the case, following the Order granting rehearing, plaintiff has abandoned “its protests herein against the classification by the Collector of Customs of merchandise classified by similitude under the provisions of paragraph * * * 31(b) (2) of the Tariff Act of 1930.” The effect of this action is to remove from consideration in this case the merchandise that was classified, by similitude, as manufactures of compounds of cellulose, not acetate, made in chief value from transparent sheets not over three one-thousandths of an inch thick, under paragraph 31 (b) (2) of the Tariff Act of 1930, as modified by T.D. 52739, and paragraph 1559 of the Tariff Act of 1930, as originally enacted or as amended by T.D. 53599, and our previous decision, C.D. 2089, supra, is modified so far as it is favorable to plaintiff’s claim with respect to the merchandise which was so classified. Accordingly, we adhere to our original decision, said C.D. 2089, and, for all of the reasons set forth therein, which are incorporated herein by reference, we sustain plaintiff’s claim for classification as nonenumerated manufactured articles under paragraph 1558, as amended, supra, carrying a dutiable rate of 10 per centum ad valorem, only as to the merchandise which was directly assessed with duty either at the rate of 20 per centum ad valorem under paragraph 31(a) (2) of the Tariff Act of 1930, as modified by T.D. 51802, or at the rate of 25 per centum ad valorem under paragraph 31 (b) (2) of the Tariff Act of 1930, as modified by T.D. 52739.
The judgment issued in accordance with our decision in C.D. 2089, supra, is hereby vacated and set aside. Judgment will be rendered consistent with the conclusion hereinabove expressed.